Citation Nr: 1004452	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for 
hemorrhoids. 
 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which assigned an initial noncompensable 
rating for the Veteran's service-connected hemorrhoid 
disorder.  

In April 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).  The Veteran essentially 
contends that the noncompensable rating assigned for his 
service-connected hemorrhoid disorder does not accurately 
reflect the actual severity of the disorder. 

The Board notes that the most recent medical record included 
in the claims file is a July 2008 VA medical examination.  
In an April 2009 statement, the Veteran indicated that he 
was attaching medical records from the VA Medical Center 
(VAMC) in Houston from July 2008 until the present.  These 
records were not attached.  Moreover, at the April 2009 
Board hearing, the Veteran testified that he had received 
treatment at the Houston VAMC over the past two months.  He 
indicated that, during his treatment, the examiners had 
taken pictures of his hemorrhoids in order to document that 
they were severely disabling. (Hearing Transcript, page 3).   
The Board notes that the records of this recent VA 
treatment, to include the aforementioned pictures, have not 
been procured.  As the Veteran has identified outstanding VA 
treatment records and stated that they show that his 
disorder is more severe than suggested by the currently 
assigned noncompensable rating, an attempt must be made to 
obtain the Veteran's recent VA treatment records. 

In addition, the Board finds that a further VA medical 
examination is necessary.  The Veteran was provided with VA 
medical examinations in both October 2006 and June 2008.  
The Board notes that, during both examinations, the Veteran 
stated that he experienced either stool leakage or fecal 
incontinence, usually at night.  In his October 2006 VA 
medical examination report, the examiner found and diagnosed 
hemorrhoids.  However, in the more recent June 2008 VA 
medical examination report, the examiner indicated that he 
observed a "skin tag," but did not note finding any 
hemorrhoids.  Nevertheless, the June 2008 VA examiner also 
diagnosed hemorrhoids.  In an opinion included with the June 
2008 VA examination report, the examiner stated that it was 
less likely than not that the Veteran's report of fecal 
incontinence was caused or related to his hemorrhoids.  He 
noted that the Veteran had normal sphincter tone and that, 
if the Veteran did have incontinence due to laxity of 
sphincter, it would not routinely present itself during 
sleep.  

The Board notes that the June 2008 examiner's findings, as 
detailed above, are unclear as to the presence of current 
hemorrhoids.  Moreover, at the April 2009 hearing, the 
Veteran testified that he believed that stool softeners and 
laxatives, taken to prevent bleeding from his service-
connected hemorrhoids, caused the nightly stool leakage.  
(Hearing Transcript, pages 2-3).  While the Board notes that 
the June 2008 VA examiner's opinion regarding the Veteran's 
fecal incontinence did not consider whether such could be 
due to medication use associated with the hemorrhoid 
disability.  As such, the Board finds that there is a duty 
to schedule another examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who provided health care 
for hemorrhoids since June 2008.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified 
by the appellant, especially all records 
from the VA Medical Center in Houston, 
dated after June 2008.  

2.  The Veteran should be afforded a VA 
medical examination to determine the 
current severity of his service-
connected hemorrhoids.  The claims file, 
to include all treatment records 
procured as a result of this remand, 
should be sent to the VA examiner(s) for 
his or her review.

In his report, the examiner should note 
whether there are current hemorrhoids, 
and if so, whether they are large or 
thrombotic, irreducible, involve 
excessive redundant tissue, or evidence 
frequent recurrences.
The examiner should also opine whether 
it is at least as likely as not (50 
percent or greater degree of 
probability) that the Veteran 
experiences fecal incontinence or stool 
leakage due to stool softeners, 
laxatives, or other products used to 
treat his service-connected hemorrhoid 
disorder.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.

All opinions should be supported by a 
clear rationale.  If the examiner cannot 
respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3.  Following the completion of the 
requested actions, the RO should then 
re-adjudicate the Veteran's claims.  If 
the benefits on appeal remain denied, 
the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and 
afforded an applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

